DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romano et al. (US Pub. No. 2012/0025880), hereinafter referred to as Romano.
Referring to claim 1, Romano discloses connection interface circuit for connecting a memory storage device to a host system (NOTE: Romano does not explicitly teach connecting a memory storage device to a host system, however, the “for” claim language is an indication of intended use, and when “the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP 2111.02.II), the connection interface circuit comprising: a fig. 2, 204), configured to provide a jitter signal (fig. 2, signal from 204 to 202); a jitter generation circuit (fig. 2, 202), configured to receive a first signal (fig. 2, reference clock) from the host system and generate a second signal (fig. 2, reference clock with controlled jitter) according to the first signal and the jitter signal; and a phase-locked loop circuit (fig. 2, 201), coupled to the jitter generation circuit and the calibration circuit (NOTE: in Bradford Co. v. Conteyor North America, Inc., 2010 U.S. App. LEXIS 8869 (Fed. Cir. April 29, 2010) the Federal Circuit construed the claim terms "coupled to."  The U.S. District Court had granted summary judgment of noninfringement to defendant Conteyer NA relying on its claim construction that "coupled to" required a direct connection between two recited claim elements.  However, the Federal Circuit reversed the district court's claim construction, holding “that the term should be construed broadly so as to allow an indirect attachment" Id. at 1270 and "the doctrine of claim differentiation supports a reading that allows an indirect coupling” Id. at 1271.) and configured to perform a phase-lock operation ([0003-0005]) on the second signal to generate a third signal (output of PLL 100, [0010]), wherein the calibration circuit is further configured to calibrate an electrical parameter of the phase-locked loop circuit according to a variation of a time difference between the first signal and the third signal (at 904, a signal is received to control a characteristic of the jitter added to the reference clock. A delayed reference clock signal from a different delay element 510 may be selected to introduce the amount of jitter into the reference clock signal. At 906, the delayed reference clock signal is selected based on the control signal. At 908, the reference clock with jitter is output to PLL 201. The reference clock with the included jitter is used to reduce fractional spurs located around a radio frequency carrier generated by PLL 201, [0060]).
[0040]).

As to claim 3, Romano discloses the operation that the calibration circuit calibrates the electrical parameter of the phase-locked loop circuit according to the variation of the time difference between the first signal and the third signal comprises: adjusting at least one circuit parameter of the phase-locked loop circuit to calibrate a loop bandwidth or a loop jitter peaking of the phase-locked loop circuit ([0037]).

As to claim 4, Romano discloses the operation that the calibration circuit adjusts the at least one circuit parameter of the phase-locked loop circuit comprises: adjusting at least one of a current, an impedance and a gain on a close loop path of the phase-locked loop circuit ([0012], [0037]).

As to claim 9, Romano discloses the first signal is a test signal for calibrating the phase-locked loop circuit in a test stage ([0003]).

As to claim 10, Romano discloses the jitter signal is configured to adjust the first signal so that at least one rising edge or at least one falling edge of a bitstream of the second signal has a different amount of time offset ([0005-0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11-14, 18-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Romano in view of Zerbe et al. (US Pub. No. 2010/0271092), hereinafter referred to as Zerbe.
As to claim 8, Romano does not appear to explicitly disclose the first signal is an initial signal for establishing a connection between the host system and the memory storage device in a handshake stage.
However, Zerbe teaches the first signal is an initial signal for establishing a connection between the host system and the memory storage device at a handshake stage (used to establish an actively controlled propagation delay, [0006]).
Romano and Zerbe are analogous art because they are from the same field of endeavor, clock signaling control.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Romano and Zerbe before him or her, to implement the PLL system of Romano within a memory control system as taught by Zerbe in order to help align signal edges in alignment with the data eyes of incoming data signals.
Zerbe: [0006]).
Therefore, it would have been obvious to combine Romano and Zerbe to obtain the invention as specified in the instant claim.

Referring to claim 11, Romano discloses a device, comprising: a connection interface unit, configured to couple to a host system (external component, [0003]; clean reference clock, fig. 2), wherein the connection interface unit comprises a phase-locked loop circuit (fig. 2, 201), wherein the connection interface unit is configured to receive a first signal (fig. 2, reference clock) from the host system, wherein the connection interface unit is further configured to generate a jitter signal (fig. 2, signal from 204 to 202), wherein the connection interface unit is further configured to generate a second signal (fig. 2, reference clock with controlled jitter) according to the first signal and the jitter signal, wherein the phase-locked loop circuit is configured to perform a phase-lock operation ([0003-0005]) on the second signal to generate a third signal (output of PLL 100, [0010]), wherein the connection interface unit is further configured to calibrate an electrical parameter of the phase-locked loop circuit  according to a variation of a time difference between the first signal and the third signal (at 904, a signal is received to control a characteristic of the jitter added to the reference clock. A delayed reference clock signal from a different delay element 510 may be selected to introduce the amount of jitter into the reference clock signal. At 906, the delayed reference clock signal is selected based on the control signal. At 908, the reference clock with jitter is output to PLL 201. The reference clock with the included jitter is used to reduce fractional spurs located around a radio frequency carrier generated by PLL 201, [0060]).
Romano does not appear to explicitly disclose the device is a memory storage device comprising a rewritable non-volatile memory module and a memory control circuit unit, coupled to the connection interface unit and the rewritable non-volatile memory module.
However, Zerbe discloses a rewritable non-volatile memory module (Memory device 203, fig. 2A, [0062]) and a memory control circuit unit (memory controller 201, fig. 2A), coupled to the connection interface unit and the rewritable non-volatile memory module (fig. 2A, memory controller 201 has incoming data and clock connections and is coupled to memory device 203)
Romano and Zerbe are analogous art because they are from the same field of endeavor, clock signaling control.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Romano and Zerbe before him or her, to implement the PLL system of Romano within a memory control system as taught by Zerbe because, as demonstrated by Romano and Zerbe, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the PLL related memory elements of Zerbe with the PLL control system of Romano, as claimed by known methods, and that in combination, each element merely performs the same function as it does separately, that is, the PLL components performs PLL functions and the memory 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395 (see MPEP 2143.I.A).
Therefore, it would have been obvious to combine Romano and Zerbe to obtain the invention as specified in the instant claim.

As to claim 12, Romano discloses a frequency of the jitter signal is not higher than a frequency of the first signal ([0040]).

As to claim 13, Romano discloses the operation that the connection interface unit calibrates the electrical parameter of the phase-locked loop circuit according to the variation of the time difference between the first signal and the third signal comprises: adjusting at least one circuit parameter of the phase-locked loop circuit to calibrate a loop bandwidth or a loop jitter peaking of the phase-locked loop circuit ([0037]).

[0012], [0037]).

As to claim 18, Romano does not appear to explicitly disclose the first signal is an initial signal for establishing a connection between the host system and the memory storage device in a handshake stage. However, Zerbe teaches the first signal is an initial signal for establishing a connection between the host system and the memory storage device at a handshake stage (used to establish an actively controlled propagation delay, [0006]). The suggestion/motivation to combine remains as indicated above.

As to claim 19, Romano discloses the first signal is a test signal for calibrating the phase-locked loop circuit in a test stage ([0003]).

As to claim 20, Romano discloses the jitter signal is configured to adjust the first signal so that at least one rising edge or at least one falling edge of a bitstream of the second signal has a different amount of time offset ([0005-0052]).

Referring to claim 21, Romano discloses a phase-locked loop circuit calibration method for a device, the phase-locked loop circuit calibration method comprising: receiving a first signal (REFCLK, fig. 2) from a host system (external component, [0003]; clean reference clock, fig. 2); fig. 2, signal from 204 to 202) by the device; generating a second signal (fig. 2, reference clock with controlled jitter) according to the first signal and the jitter signal; performing a phase-lock operation ([0003-0005]) on the second signal to generate a third signal (output of PLL 100, [0010]) by a phase-locked loop circuit (fig. 2, 201); and calibrating an electrical parameter of the phase-locked loop circuit according to a variation of a time difference between the first signal and the third signal(at 904, a signal is received to control a characteristic of the jitter added to the reference clock. A delayed reference clock signal from a different delay element 510 may be selected to introduce the amount of jitter into the reference clock signal. At 906, the delayed reference clock signal is selected based on the control signal. At 908, the reference clock with jitter is output to PLL 201. The reference clock with the included jitter is used to reduce fractional spurs located around a radio frequency carrier generated by PLL 201, [0060]).
Romano does not appear to explicitly disclose the device is a memory storage device comprising a rewritable non-volatile memory module.
However, Zerbe discloses a memory storage device comprising a rewritable non-volatile memory module (Memory device 203, fig. 2A, [0062]).
Romano and Zerbe are analogous art because they are from the same field of endeavor, clock signaling control.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Romano and Zerbe before him or her, to implement the PLL system of Romano within a memory control system as taught by Zerbe because, as demonstrated by Romano and Zerbe, the prior art included each element 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395 (see MPEP 2143.I.A).
Therefore, it would have been obvious to combine Romano and Zerbe to obtain the invention as specified in the instant claim.

As to claim 22, Romano discloses a frequency of the jitter signal is not higher than a frequency of the first signal ([0040]).

[0037]).

As to claim 24, Romano discloses the step of adjusting the at least one circuit parameter of the phase-locked loop circuit comprises: adjusting at least one of a current, an impedance and a gain on a close loop path of the phase-locked loop circuit ([0012], [0037]).

As to claim 28, Romano does not appear to explicitly disclose the first signal is an initial signal for establishing a connection between the host system and the memory storage device in a handshake stage. However, Zerbe teaches the first signal is an initial signal for establishing a connection between the host system and the memory storage device at a handshake stage (used to establish an actively controlled propagation delay, [0006]). The suggestion/motivation to combine remains as indicated above.

As to claim 29, Romano discloses the first signal is a test signal for calibrating the phase-locked loop circuit in a test stage ([0003]).

[0005-0052]).

Allowable Subject Matter
Claims 5-7, 15-17, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/25/2021 have been fully considered but they are not persuasive.
Regarding independent claim 1, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romano, the applicant asserts:
“Referring to Romano’s paragraphs [0060] and Fig.9, Romano discloses a method of generating clock signal with jitter, by adding characteristic of the jitter to reference clock signal, and selecting delayed reference clock signal to add amount of jitter to the reference clock signal, output reference clock with the included jitter to PLL201 to reduce fractional spurs located around a radio frequency carrier generated by PLL 201.
Romano does not disclose the feature of “wherein the calibration circuit is further configured to calibrate an electrical parameter of the phase-locked loop circuit according to a variation of a time difference between the first signal and the third signal” in claim 1.”
The Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As demonstrated by the rejection above, Romano teaches a first signal (fig. 2, reference clock) and a third signal (output of PLL 100, [0010]); furthermore, Romano discloses a delayed reference clock signal is selected based on the control signal, which teaches “to calibrate an electrical parameter of the phase-locked loop circuit”; and finally, Romano discloses the delayed reference clock signal introduces the amount of jitter into the reference clock signal and the reference clock with jitter is output to PLL 201, which teaches “a variation of a time difference between the first signal and the third signal.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184